Citation Nr: 0801001	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was diagnosed with PTSD in August 2004, and VA 
doctors have reported that the veteran's psychiatric problems 
were related to war exposure.   

The veteran contends that his PTSD is a result of his 
service.  His claim is based on events that purportedly 
occurred during several periods of active duty in Vietnam.  
First, after several days of service in Cam Ranh Bay, a boat 
was blown up in the bay and killed 3 people, making him aware 
that "he was in a fight for [his] life."  Second, while in 
Camp Eagle, one of his duties was to perform mine sweeps, 
which created a fear that he would miss one and it would kill 
him.  While at Camp Eagle, the veteran also claims that his 
camp was hit with rockets and small arms fire, causing him to 
fear for his life.  Finally, the veteran claims that while 
stationed in Bien Hoa, his military occupational specialty 
was as a combat engineer, which entailed assisting with 
building fire support bases.  While working on one such base, 
the veteran claims that a booby trap exploded, knocking him 
over and severely injuring 3 other infantry men, including 
blowing open one man's stomach.  He claims that he still sees 
these three mens' faces and has flashbacks of that day, but 
he did not know the mens' names.  

There is sufficient information available to further assist 
the veteran in verifying his stressors.  Specifically, the 
army personnel records obtained show that the veteran was 
stationed in Vietnam as part of the 591st Engineer Company, 
27th Engineer Battalion from September 9, 1971 to December 
28, 1971, and as part of the 501st Engineer Company, 3rd 
Brigade, 1st Cavalry Division from December 29, 1971 to 
September 8, 1972.  Further, the veteran's PTSD questionnaire 
indicates the general location and time frame of each of his 
stressors: the rocket and small arms attack purportedly 
occurred at Camp Eagle between September 1971 and December 
1971 and the mine explosion that injured 3 infantry men 
purportedly occurred between January 1972 and April 1972 
while he was stationed in Bien Hoa.

The veteran's stressors have been described with sufficient 
detail to warrant an attempt at verification under M21-1MR, 
Part IV.ii.1.D.14.d., which notes that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
of the incident, and the unit of assignment at the time the 
stressful event occurred.  Such verification should be 
pursued.

Accordingly, the case is REMANDED for the following action:

1.  The RO via the AMC should request that 
U.S. Army and Joint Services Records Research 
Center (JSRRC) provide any available 
information that might corroborate the 
veteran's alleged in-service stressors, 
including 1) the rocket and small arms attack 
at Camp Eagle dated between September 1971 
and December 1971 while he was with the 591st 
Engineer Company, 27th Eng. Battalion, and 2) 
the mine explosion dating between January 
1972 and April 1972 while he was stationed in 
Bien Hoa with the 501st Engineer Company, 3rd 
Brigade, 1st Cavalry Division.  JSRRC should 
be provided with copies of the veteran's 
personnel records obtained showing service 
dates, duties, and units of assignment, as 
well as his PTSD Questionnaire received in 
September 2004 and the statement and 
information he submitted to the RO in June 
2005.

2.  When the development requested has been 
completed, review the evidence and conduct 
any additional development which logically 
flows from it. 

3.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

